People v Lee (2018 NY Slip Op 01508)





People v Lee


2018 NY Slip Op 01508


Decided on March 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 8, 2018

108016

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vCHRISTOPHER LEE, Appellant.

Calendar Date: January 23, 2018

Before: Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ.


Terrence M. Kelly, Albany, for appellant.
J. Anthony Jordan, District Attorney, Fort Edward (Joseph A. Frandino of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered October 9, 2015, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree (two counts).
In satisfaction of an 11-count indictment, defendant pleaded guilty to two counts of criminal sexual act in the first degree and waived his right to appeal, both orally and in writing. County Court sentenced defendant, in accordance with the plea agreement, to concurrent prison terms of 12½ years followed by 20 years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.